Citation Nr: 9920713	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left hip condition, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1982.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 confirmed rating 
decision of the Anchorage, Alaska, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran appeared at a 
hearing held at the RO in February 1996.  A transcript of 
that hearing has been associated with the record on appeal.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected left hip fracture, from 
10 to 30 percent disabling by an August 1996 decision of the 
Hearing Officer.  Because he continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 30 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2. The service-connected left hip fracture is not productive 
of a fracture of the shaft or anatomical neck of the femur, a 
fracture of the surgical neck of the femur with a false 
joint, limitation of flexion of the hip or thigh to ten 
degrees, limitation of extension of the knee to 30 degrees; 
or shortening of the left leg to more than three inches.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for left 
hip fracture are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.45, 4.71(a), Diagnostic Codes 
5252, 5255, 5261, 5275 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected left hip fracture.  See Jones v. Brown, 7 Vet. App. 
134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
All relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a (1998) (Schedule).  Separate diagnostic 
codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 205-
06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The veteran was granted service connection for his left hip 
disability in September 1985.  The RO assigned noncompensable 
disability evaluation.  In a November 1988 rating action, the 
RO granted an increased evaluation for service-connected 
status-post left hip fracture with bursitis to 10 percent 
disabling.

In March 1995, the veteran filed the present claim for an 
increased evaluation for his service-connected left hip 
disability.  The veteran reported that his left hip 
disability had increased in severity.  Submitted in support 
of his claim are VA outpatient treatment records from 
November 1994 to February 1995 which reveal treatment for 
various disabilities.

The veteran failed to report to a scheduled VA examination in 
July 1995.  Thereafter, in an August 1995 rating action, the 
RO denied entitlement to an increased evaluation for service-
connected left hip disability.

In August 1995, the veteran reported that he was a commercial 
fisherman and was unaware of the previously scheduled VA 
examination.  He requested another VA examination.

The veteran underwent a private consultation examination for 
VA purposes in September 1995.  The veteran reported that his 
hip always hurt and that he could not put any weight on it.  
He also reported that it had affected his sex life.  The 
examiner noted the veteran's history of left hip injury 
beginning in January 1981.    The veteran complained of 
bursitis in his left hip.  

Upon examination, the examiner noted that the veteran had a 
slight right antalgic gait and right antalgic toe walk and 
heel walk.  His tandem gait was normal.  He was able to stand 
on either foot with negative Trendelenburg.  He was able to 
do about 3/4 of deep knee bends and then declined secondary to 
left hip pain.  Romberg was negative and vibration in the 
lower extremities was normal.  Deep tendon reflexes of the 
knees and ankles were 1 and symmetrical.  Group muscle 
testing of the lower extremities revealed a decrease on the 
left secondary to the left hip pain, otherwise all groups 
tested 5/5.  Sensory examination to soft touch, pinprick, 
temperature, and vibration in the lower extremities was 
normal.  His right calf measured 36 centimeters and his left 
34.75 centimeters.  The right thigh measured 35.5 centimeters 
and his left thigh measured 34.5 centimeters.  ASIS to medial 
malleolus measured 98 centimeters bilaterally.  Right hip 
flexion was to 130 degrees and left hip flexion was to 100 
degrees.  Left hip rotation was to 45 degrees with pain.  
Internal rotation was to 15 degrees with pain and adduction 
was to 25 degrees.  Abduction was to 30 degrees.  All motion 
testing was completed with discomfort in the left hip.  Left 
hip extension was to 20 degrees.  There was a well healed 
slightly curving longitudinal skin incision over the left 
greater trochanter measuring 10 centimeters in length.  X-
rays were taken and the examiner's impression was fractured 
left hip.

In a September 1995 rating action, the RO continued the 10 
percent disabling evaluation for service-connected left hip 
fracture.  The veteran filed a timely notice of disagreement 
(NOD) in October 1995 and perfected his appeal in December 
1995.

During his February 1996 RO hearing, the veteran testified 
that that he had difficulty getting out of bed in the morning 
and that it took him a while before he was able to stand 
erect.  He stated that he limped around and stretched in the 
morning before he was able to walk freely.  He stated that 
his legs were sore and that a shower helped alleviate the 
pain.  He reported constant pain in his hip.  He described 
the pain as a constant aching pain.  He reported that he 
worked in construction and had been in that line of work 
since prior to service.  He stated that he had difficulty 
walking and tried not to walk very often.  He stated that he 
had no difficulty lifting and pushing things while working. 
He stated that it was  painful but that he was able to 
perform those tasks.  He stated that driving caused him 
discomfort.  He also noted that he woke at night with pain 
about once a week.  He reported that he took pain pills and 
they helped him sleep.  He testified that he underwent 
physical therapy but it seemed to make his pain worse.

Thereafter, additional VA outpatient treatment records from 
February 1995 to February 1996 reflect treatment for various 
disabilities including left hip pain, bursitis, and multiple 
back disabilities.

In his August 1996 decision, the Hearing Officer granted an 
increased evaluation for service-connected left hip fracture 
to 30 percent disabling.

Thereafter, the veteran submitted private medical records 
from May 1996 to July 1996, which reflect physical therapy 
treatment for his left hip.  Also submitted were VA 
outpatient treatment records from February 1996 to September 
1996.

In December 1996, the veteran was afforded an additional 
consultation examination for VA purposes.  The examiner 
reiterated the veteran's history of complaints.  The veteran 
reported that he favored his left leg, which aggravated his 
back.  His chief complaints related to his back.

Upon examination, the examiner noted that the veteran had a 
slight antalgic gait although his tandem gait and toe and 
heel walk were satisfactory.  Romberg was negative and his 
finger to nose was normal.  He could stand on either foot 
with negative Trendelenburg bilaterally.  Right hip flexion 
was 130 degrees and left hip flexion was 90 degrees.   On the 
left, straight leg raising was to 45 degrees with complaints 
of left hip and lumbar discomfort; sciatic stretch was 
negative and there was full internal and external range of 
motion in the left hip.  Patrick's maneuver caused 
significant pain behavior with complaints of left hip 
discomfort.  On the right, straight leg raising was to 60 
degrees; sciatic stretch was negative and there was full 
internal and external range of motion of the right hip.  
Patrick's maneuver was negative.  The examiner's diagnoses 
included fractured left hip, by history and soft tissue 
release, left hip.

Additional private medical records from April 1997 to 
December 1997 reflect treatment for various disabilities.

In April 1998, the veteran underwent VA examination primarily 
for spinal complaints.  The veteran reported chronic hip 
pain.  Upon examination, the  examiner noted full rotation 
with pain in the lumbar area and bilateral hips.  During 
range of motion testing of the hips the veteran exhibited 
moderate pain and grimaced.  X-rays of the bilateral hips 
were negative.  The examiner's diagnoses included chronic 
strain, bilateral hips.

In an October 1998 addendum to his April 1998 examination, 
the VA examiner noted recurrent pressure on the veteran's 
hips from guarding due to his degenerative disc disease and 
known strain of the left hip could have caused his additional 
disabilities.

The veteran failed to report to his June 1999 Travel Board 
hearing.  Thereafter, the claims file was forwarded to the 
Board for review upon the merits.  

The impairment caused by the veteran's service-connected left 
hip fracture is evaluated under criteria provided by the 
Schedule for impairment of the femur. Specifically, it is 
evaluated under Diagnostic Code 5255 which provides 
disability ratings for a fracture of the shaft or anatomical 
neck of the femur, for a fracture of the surgical neck of the 
femur with a false joint, and for malunion of the femur.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.

Based on the anatomical location of the injury to his femur, 
the veteran has been rated under the criteria for malunion of 
the femur, and his current 30 percent rating contemplates a 
marked knee or hip disability resulting from his fracture.  
Under this diagnostic code, the next higher (60 percent) 
rating may be assigned for a fracture of the shaft or 
anatomical neck of the femur or for a fracture of the 
surgical neck of the femur with a false joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.  However, there is no probative 
evidence that the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 5255 are met.

Diagnostic Code 5252 rates a hip, or thigh, disability based 
on the extent of limitation of motion of the hip or thigh.  
According to that Diagnostic Code, limitation of flexion of 
the hip or thigh to 10 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  The 
limitation in the range of motion of the veteran's left hip 
does not reflect a degree of impairment under the rating 
schedule that would warrant an evaluation higher than 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Concerning limitation of motion of the knee, limitation of 
extension of the knee limited to 30 degrees warrants a 40 
percent evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5261.  
No complaints of limitation of range of motion or pain on 
range of motion of the knee are noted in the medical 
evidence.  The criteria for a higher evaluation under 
Diagnostic Code 5261 are not met.  

Diagnostic Code 5275 provides for a 40 percent rating for 
shortening of an extremity from 3 to 3-1/2 inches.  38 C.F.R. 
4.71a, Diagnostic Code 5275.  No leg length discrepancies 
have been noted in the medical records.  Thus, the criteria 
for a higher evaluation under Diagnostic Code 5275 are not 
met.  Further, although Diagnostic Code 5275 provides for a 
10 percent rating for shortening of an extremity from 1-1/4 
to 2 inches, this rating cannot be combined with ratings for 
fractures or faulty union. 38 C.F.R. 4.71a, Diagnostic Code 
5275.  The veteran is evaluated under a diagnostic code 
pertaining to faulty union; consequently, a separate 10 
percent for leg length shortening is prohibited.  38 C.F.R. 
4.71a, Diagnostic Code 5275.  Accordingly, the veteran is not 
entitled to a separate 10 percent rating for any  left leg 
length shortening.

For the reasons discussed above, the Board finds that the 
degree of impairment resulting from the veteran's service-
connected fractured left hip most closely approximates the 
criteria of a 30 percent evaluation for a marked femur 
disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255.  
The Board also finds that an evaluation in excess of 30 
percent is not warranted for functional impairment due to 
pain given the range of motion the veteran is able to 
perform, with or without pain. 38 C.F.R. §§ 4.40, 4.45, 4.59.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b). However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's 
increased rating claim.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected left hip condition is denied.




		
	Michael A. Pappas 
	Acting Member, Board of Veterans' Appeals



 

